


110 HR 7053 IH: Transportation Job Corps Act of

U.S. House of Representatives
2008-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7053
		IN THE HOUSE OF REPRESENTATIVES
		
			September 24, 2008
			Mr. Nadler introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend title 49, United States Code, to expand and
		  improve transit training programs.
	
	
		1.Short titleThis Act may be cited as the
			 Transportation Job Corps Act of
			 2008.
		2.FindingsCongress finds the following:
			(1)There are millions
			 of young people ages 16 through 24 who are neither in school nor in the labor
			 force.
			(2)According to a
			 report issued by the Community Service Society in June 2008, entitled
			 Out of Focus: A Snapshot of Public Funding to Reconnect Youth to
			 Education and Employment, the young people described in paragraph (1),
			 often referred to as disconnected youth, are largely youth of color from poor
			 communities and at risk of becoming permanently disengaged from the labor
			 market which threatens their ability to break out of the cycle of poverty and
			 contribute to our economy and communities.
			(3)When our young
			 people lack the skills that local industries need and are unable to support
			 themselves, we all bear the financial costs.
			(4)In the coming
			 years, the combination of public transportation industry growth and an aging
			 workforce will produce sizeable new openings in the transit sector.
			(5)There is no
			 pipeline of replacements on the horizon, and the transit industry has been
			 limited in its ability to attract, recruit, and retain employees.
			(6)For the existing
			 workforce, new technology is rapidly changing the way transit agencies
			 function, affecting every sector of the workforce, including executive
			 directors, mid-level managers, bus operators, and mechanics, yet relatively few
			 programs exist to provide training to workers so that they can perform their
			 jobs adequately, move up the career ladder, and help the Nation’s transit
			 agencies operate at maximum efficiency.
			3.Workforce
			 development programs
			(a)Workforce
			 development programTitle 49,
			 United States Code, is amended—
				(1)by striking
			 section 5322; and
				(2)by inserting the
			 following:
					
						5322.Workforce
				development programs
							(a)Joint Workforce
				development councils
								(1)EstablishmentNot later than 90 days after the date of
				enactment of the Transportation Job Corps Act of 2008, the Administrator of the
				Federal Transit Administration shall establish a workforce development council
				in each of its 10 regions.
								(2)CompositionThe
				management of each public transit agency and the labor organization
				representing the majority of employees at each such transit agency in a region
				shall select one representative for the council established under paragraph
				(1). The selected individuals from each transit agency shall elect, by majority
				vote from among members of such council, a governing board for such region,
				including a co-chairperson from among the representatives from labor and a
				co-chairperson from among the representatives from management.
								(b)Regional
				Governing Boards
								(1)Composition of
				governing boardsThe governing board for each region shall be
				composed of not more than 10 members elected by the Council pursuant to
				subsection (a)(2).
								(2)DutiesThe
				governing board for each region shall—
									(A)identify skills gaps in transit agency
				maintenance departments and develop programs to train maintenance employees and
				fixed route and paratransit operators on a regional basis;
									(B)develop programs
				to address the recruitment and retention of managerial and nonmanagerial
				employees;
									(C)initiate
				relationships with nontransportation sector industries, associations, and
				groups in the public and private sector to develop best practices in training
				and skills development and determine appropriate ways to collaborate on behalf
				of disconnected youth;
									(D)conduct research
				on transit workforce development issues and develop best practices for
				recruitment, training, and retention of employees;
									(E)conduct research on
				the extent of labor market disconnection among disconnected youth and assess
				the provision of employment services for such youth;
									(F)make
				recommendations to the Secretary and to public transit agencies regarding how
				to expand current employment training programs, outreach programs to increase
				minority and female employment in public transportation activities, and
				apprenticeship programs; and
									(G)develop programs
				and make recommendations to public transit agencies to address issues related
				to workplace quality of life issues, including absenteeism, scheduling, child
				care, and other issues that may be necessary to improve recruitment and
				retention of employees.
									(3)Ex officio
				members
									(A)Possible
				appointmentsThe Administrator may appoint non-voting ex officio
				members to each regional governing board from among representatives of
				nonprofit organizations, research organizations, and any other group or
				individual the Administrator believes would contribute to the board.
									(B)Appointments for
				international transportation learning center and federal transit
				administratorsThe
				Administrator shall appoint as a non-voting ex-officio member to the regional
				governing board of the respective region—
										(i)one
				or more representatives of the International Transportation Learning Center
				which administers the transit career ladder training program authorized by
				section 3046 of the Safe, Accountable, Flexible, Efficient Transportation
				Equity Act: A Legacy for Users (Public Law 109–59);
										(ii)the Federal
				Transit Administrators of each of the 10 regions; and
										(iii)an individual
				who has expertise in youth development programs.
										(c)Grant
				programs
								(1)In
				generalThe Secretary, acting through the Administrator and
				taking into account the recommendations of the governing boards under
				subsection (a), shall establish grant programs described in subparagraphs (A)
				through (C) as follows:
									(A)Transit youth
				opportunity
										(i)Basic skills
				education and pre-apprenticeship skillsThe Administrator shall
				accept applications for grants from nonprofit organizations and public or
				privately funded educational institutions providing academic or technical
				instruction to encourage and introduce disconnected youth who are out of school
				and not employed for a period of not less than 6 months to a variety of careers
				in the transit industry by providing such youths with basic skills education,
				if necessary, and pre-apprenticeship skills. The Administrator shall give
				priority for such grants to organizations with a proven record of success in
				providing disconnected youth with basic education and pre-apprenticeship
				skills.
										(ii)ApprenticeshipsThe
				Administrator shall accept applications from partnerships of transit agencies
				and the unions representing non-managerial employees for grants to develop
				labor-management apprenticeship programs for a variety of transit-related jobs,
				by giving priority to individuals who have successfully completed a
				pre-apprenticeship program pursuant to clause (i).
										(B)Transit worker
				education and retention grantsThe Administrator shall accept applications
				from partnerships of transit agencies and the unions representing
				non-managerial employees for grants—
										(i)to
				develop education programs in a variety of training settings for transit
				employees from diverse population groups to maintain and improve job skills and
				advance a career; and
										(ii)assisting
				individuals to obtain education and training required to enter the transit
				profession and advance within such profession, such as by providing career
				counseling and mentoring.
										(C)Workforce
				diversity grantsThe
				Administrator shall accept applications from partnerships of transit agencies
				and the unions representing non-managerial employees for a grant to develop
				special projects to increase education opportunities within the transit
				industry for individuals who are from disadvantaged backgrounds, including
				racial and ethnic minorities under-represented among transit management, by
				providing student scholarships or stipends, pre-entry preparation, and
				retention activities.
									(2)FundingIn
				addition to the amounts set forth in section 5315(d), there are authorized to
				be appropriated—
									(A)to carry out
				subsections (a) and (b) $10,000,000 for each of fiscal years 2010 through 2011;
				and
									(B)to carry out
				subsection (c) $90,000,000 for each of fiscal years 2010 and 2011.
									(3)Grant
				requirementsA grant under this section shall be subject to all
				requirements of a grant under section 5307.
								(d)CertificationThe
				Administrator shall develop a category on Workforce Development
				on its annual Certifications and Assurances for Federal Transit Administration
				Assistance Programs in accordance with section 5323(n), and include such
				category as one of the areas of certification beginning in fiscal year 2010.
				Such category shall require transit agencies to develop short-range and
				long-range planning with regard to workforce development matters, with a
				particular focus on the recruitment, retention, and training of managerial and
				non-managerial employees.
							(e)DefinitionFor
				purposes of this section, the term disconnected youth means
				individuals ages 16 through 24 who are out of school and not employed and
				composed primarily of youth of color from poor communities and at risk of
				becoming permanently disengaged from the labor market which threatens their
				ability to break out of the cycle of poverty and contribute to our economy and
				communities.
							.
				
